990 So. 2d 1114 (2008)
Rickey J. CARTER, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D08-0643.
District Court of Appeal of Florida, First District.
June 10, 2008.
Rehearing Denied September 22, 2008.
Rickey J. Carter, pro se, Petitioner.
Kim Fluharty, General Counsel, and Chris Papy, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
Upon consideration of respondent's confession of error, the petition for writ of certiorari is granted. The circuit court's order denying habeas corpus relief is quashed and the matter is remanded for further proceedings in light of Williams v. Florida Parole Commission, 977 So. 2d 783 (Fla. 1st DCA 2008).
PETITION GRANTED and ORDER QUASHED.
BARFIELD, WEBSTER, and LEWIS, JJ., concur.